Case 4:19-cr-00254-ALM-KPJ Document 46-1 Filed 07/01/20 Page 1 of 1 PageID #: 98



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 UNITED STATES OF AMERICA,                   §
                                             §
                                             §
 vs.                                         §
                                             § Case No. 4:19-cr-00254
 CRAIG BEASON                                §
                                             §
       Defendant.                            §

                 ORDER ON DEFENDANT’S UNOPPOSED
            MOTION TO CONTINUE CHANGE OF PLEA HEARING

       The Court has considered Defendant’s Unopposed Motion to Continue Change of

 Plea Hearing. The Court GRANTS the motion and will reset the change of plea hearing

 on the Court’s docket for_______________2020.
